Citation Nr: 0820124	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from February 2003 to May 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied service connection 
for left tennis elbow, lateral epicondylitis; degenerative 
joint disease.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran has raised two different theories of entitlement.  
First, in August 2007, he asserted that he has left tennis 
elbow and degenerative joint disease that was caused by his 
service-connected right tennis elbow, lateral epicondylitis, 
and degenerative joint disease.  Then, in December 2007, he 
submitted treatment records from a private physician 
indicating that his left tennis elbow preexisted service.  

Under the applicable law, the veteran may be entitled to 
secondary service connection if his left tennis elbow is due 
to or aggravated by his service-connected right elbow 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).  Additionally, he may establish service 
connection for aggravation if his left tennis elbow 
preexisted service and increased in disability during 
service, unless there is a specific finding that the increase 
in disability was due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  Unfortunately, while a November 2006 VA 
examiner confirmed that the veteran had bilateral tennis 
elbows, the examiner did give an opinion about the cause, 
onset date, or a possible aggravation of the left tennis 
elbow.  Hence, the Board finds that further development is 
needed before a decision can be issued on the merits of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the etiology and 
onset date of any left elbow disability.  
The claims folder must be made available 
to the medical reviewer and the report 
should note review of the claims folder.  
The examiner should give a complete 
rationale for each requested opinion:

a.	Diagnose all left elbow 
disabilities present.
b.	For each left elbow disability 
present, indicate whether it is 
at least as likely as not (50 
percent or more probability) 
that disability was incurred 
during the veteran's service.
c.	For each left elbow disability 
present, indicate whether it is 
at least as likely as not (50 
percent or more probability) 
that disability is due to or 
aggravated by the service-
connected right elbow 
disability.
d.	Does the record provide clear 
and unmistakable evidence that 
left tennis elbow preexisted 
service?
e.	If so, does the record show any 
increase in severity during 
service beyond the natural 
progress of the disease? 

2.	Then, readjudicate the claim.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case.  
Allow the appropriate time for response, 
then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

